DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-16 are present for examination.
Priority
Acknowledgment is made for this application filed on 09/02/2020 and is a divisional application of 16653061 filed on 10/15/2019 now USPAT 10,941391 which is a divisional of 16176986 filed on 10/31/2018 now USPAT 10494623 which is in turn a divisional of 15/431,491 fled on 02/13/2017 now USPAT 10,160,963 which is a divisional of 14/255,539 filed on 04/17/2014 now US 9,611,468 which claims the benefit of priority from 61/897,932 and 61/813,586 filed on 10/31/2013 and 04/18/2013 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
Claims 1-16 encompass a genus of polynucleotides encoding a genus of polypeptide sequences or fragment of the same with phenylalanine ammonia lyase activity comprise a variation compared to SEQ ID NO:24, wherein the amino acid residue differences are at one or more amino acid positions selected from 20, 24, 27, 39, 43, 45, 47, 54, 58, 59, 62, 70, 73, 80, 82, 91, 94, 98, 104, 105, 110, 112, 115, 117, 118, 119, 121, 123, 124, 125, 126, 127, 128, 129, 130, 131, 133, 134, 135, 139, 140, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 153, 154, 156, 157, 158, 159, 172, 174, 175, 176, 177, 178, 180, 187, 191, 195, 199, 205, 206, 210, 212, 213, 214, 232, 240, 243, 245, 247, 248, 250, 256, 257, 266, 270, 275, 278, 279, 285, 286, 289, 290, 292, 304, 305, 307, 308, 309, 319, 321, 326, 331, 332, 334, 349, 355, 364, 365, 369, 370, 371, 372, 374, 375, 377, 378, 379, 381, 382, 383, 384, 385, 387, 389, 394, 396, 399, 400, 403, 404, 407, 417, 418, 425, 431, 432, 433, 434, 435, 436, 437, 438, 439, 443, 446, 447, 453, 456, 459, 460, 461, 463, 471, 472, 473, 474, 475, 476, 477, 478, 479, 482, 483, 503, 507, 521, 522, 524, 525, 528, 538, 546, 547, 551, 558, 560, 564, 565, and/or any combinations thereof, wherein the amino acid positions are numbered with reference to SEQ ID NO:24 that have improved properties including reduced protease sensitivity, increased tolerance to acidic pH, reduced immunogenicity compared to the polypeptide of SEQ ID NO: 24. 
Furthermore the claims encompass vectors encoding said genus of polypeptides and a method of producing the polypeptide in a host cell comprising said polynucleotides with the mutation and properties recited above.
However the specification does not disclose the reduction into practice how to make and use all the possible variants of SEQ ID NO: 24 as recited above. 
Applicants have not reduced into practice the claimed genus of polynucleotides encoding the polypeptides sequences with phenylalanine ammonia lyase activity having up to 10% variation relative to SEQ ID NO: 24. 
The specification refers to various ways of producing variants of SEQ ID NO: 24 and relies on screening assays to identify the specific variants of the phenylalanine ammonium lyase with reduced protease sensitivity, increased tolerance to acidic pH, reduced immunogenicity compared to the polypeptide of SEQ ID NO: 24. However the specification does not disclose even a single variant that possesses all the properties including a reduced protease sensitivity, increased tolerance to acidic pH, reduced immunogenicity. The specification does not describe where in the polynucleotide sequence encoding the polypeptide of SEQ ID NO: 24 can be to impart each one of these properties together or separately. 
Furthermore, the specification does not teach polynucleotide variants, or fragments, with up to 10% variation and encode polypeptides that retain the phenylalanine ammonium lyase activity. 
Therefore the specification lacks information regarding variants in the polynucleotide that encodes the phenylalanine ammonium lyase of SEQ ID NO: 24 with up to 56 amino acids within SEQ ID NO: 24 and wherein said variants possess properties such as reduced protease sensitivity, increased tolerance to acidic pH, reduced immunogenicity.
As such the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of the genus of all variants in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Claim 1 in the instant application is drawn to a polynucleotide encoding a phenylalanine ammonium lyase polypeptide comprising at least one or more mutation at one or more amino acid positions selected from 20, 24, 27, 39, 43, 45, 47, 54, 58, 59, 62, 70, 73, 80, 82, 91, 94, 98, 104, 105, 110, 112, 115, 117, 118, 119, 121, 123, 124, 125, 126, 127, 128, 129, 130, 131, 133, 134, 135, 139, 140, 141, 142, 143, 144, 145, 146, 147, 149, 150, 151, 153, 154, 156, 157, 158, 159, 172, 174, 175, 176, 177, 178, 180, 187, 191, 195, 199, 205, 206, 210, 212, 213, 214, 232, 240, 243, 245, 247, 248, 250, 256, 257, 266, 270, 275, 278, 279, 285, 286, 289, 290, 292, 304, 305, 307, 308, 309, 319, 321, 326, 331, 332, 334, 349, 355, 364, 365, 369, 370, 371, 372, 374, 375, 377, 378, 379, 381, 382, 383, 384, 385, 387, 389, 394, 396, 399, 400, 403, 404, 407, 417, 418, 425, 431, 432, 433, 434, 435, 436, 437, 438, 439, 443, 446, 447, 453, 456, 459, 460, 461, 463, 471, 472, 473, 474, 475, 476, 477, 478, 479, 482, 483, 503, 507, 521, 522, 524, 525, 528, 538, 546, 547, 551, 558, 560, 564, 565, and/or any combinations thereof, wherein the amino acid positions are numbered with reference to SEQ ID NO:24 .
Wang et al. (Structural and Biochemical Characterization of the Therapeutic Anabaena variabilis Phenylalanine Ammonia Lyase. . Mol. Biol. (2008) 380, 623–635). Wang et al teach they  have recently observed promising success in a mouse model for treating phenylketonuria with phenylalanine ammonia lyase (PAL) from Rhodosporidium toruloides and Anabaena variabilis. Both molecules, however, required further optimization in order to overcome problems with protease susceptibility, thermal stability, and aggregation. They teach that they obtained identified an Anabaena variabilis PAL with  reduced aggregation by mutating two surface cysteine residues (C503 and C565).  They further teach that Anabaena variabilis C503S/C565S PAL is shown to be both more thermally stable and more resistant to proteolytic cleavage than R. toruloides PAL.
Wang et al does not teach all the possible variants encompassed in independent claim 1. However the art for example Waters et al  (In Vitro Expression Analysis of Mutations in Phenylalanine Hydroxylase: Linking Genotype to Phenotype and Structure to Function HUMAN MUTATION 11:4 -17 (1998) teaches various mutations that can be used to identify additional mutant polynucleotides that encode phenylalanine ammonium lyase according to the teaching of Wang et al.
	Walter et al disclose a phenylalanine ammonium lyase comprising at least mutations at position 104, 143, 157, 158, 243 and 349 have been identified in the phenylalanine ammonium lyase. Walter states that expression analysis of phenylalanine ammonium lyase (PHA) mutations in mammalian cells has identified a few stable mutant proteins. They teach naturally occurring mutations at least at positions corresponding to mutations at D143G,  R158Q,  P244L,  A322G,  V388M, R408Q (see table 1). Walter et al further teach artificial mutations comprising positions 270, 278, 285, 286, and 290 with position 270 mutated as R270K/A . Some the recited mutations show increased activity relative to wild type. Walter et al do not recite all the effect of the mutations such as pH tolerance, sensitivity t proteolysis. However such properties are inherent to the structure of the mutant phenylalanine ammonia lyase according to for example the teaching of Wang et al. 
	Claims 1-2 encompass the structure of a mutant phenylalanine ammonia lyase polypeptides encoded by the polynucleotides. Dependent claims 3-5 encompass the properties imparted by the structure of the phenylalanine ammonia lyase polypeptide.  
	Therefore at the time of the instant disclosure claims 1-5 would have been prima facie obvious to a person of ordinary skill in the art. 
Furthermore with regards to the expression and purification of PAL, Wang et al teach hat the nontagged seleno-methionine Anabaena variabilis PAL double mutant was expressed in the methionine auxotroph E. coli B834(DE3) (Novagen) host cell using selenome-thionine-containing medium. The cell culture was grown at 37 °C to an OD600 nm of 0.8 and was then induced by1 mM IPTG at 20 °C for 14 h. The Anabaena variabilis PAL was then purified and was used for the various properties including pH stability, thermal stability etc.
Wangs teaching is directed to a therapeutic Anabaena variabilis phenylalanine ammonia lyase (PKU) for treatment of phenylketonuria.
Therefore at the time of the instant disclosure the polynucleotide encoding mutant PAL, expressing the same in E. coli would have been prima facie obvious. 

 Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-22 of prior U.S. Patent No. 10,870,843. This is a statutory double patenting rejection.
Claims 2-22 of prior U.S. Patent No. 10,870,843 encompass all the limitations of claims 1-16 in the instant application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-27 of U.S. Patent No. 10,358,639. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 4-27 of U.S. Patent No. 10,358,639 encompass the phenylalanyl lyase polynucleotide variant  comprising position 290 in SEQ ID NO: 4 which is at least 90% identical to SEQ ID NO: 24. In addition the characteristics imparted by the sequence, the expression and production of the protein are obvious. Claims 1, 4-27 of U.S. Patent No. 10,358,639 encompass the limitations in claims 1-16 of the instant application. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-18 of US 10,294,468. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 5 of US 10,294,468 that depend on claim 1 encompass polynucleotides variants encoding phenylalanyl lyase polypeptides that can comprise all the mutations encompassed in instant claims 1 and dependent claims of the instant invention i.e. claim 4 in U.S. Patent No. 10,294,468 which depends on claim 1 is drawn to an engineered polynucleotide encoding a polypeptide that encompasses the mutation at position 308 in the phenylalanyl lyase polypeptide of SEQ ID NO: 24 which clearly is within the limitation of a polypeptide that is a least 90% identical to SEQ ID NO: 4. Claims 4-18 encompass the limitations encompassed in claims 1-16 in the instant application.
 

NB. Applicants have claimed a large number of polynucleotides and phenylalanyl lyase polypeptide variants within the limitation of the instant claims. Applicants are urged to review related applications to provide appropriate terminal disclaimers.

Conclusion: No claims are allowed.

Relevant publications: CHRISTINEH N. SARKISSIAN  (A different approach to treatment of phenylketonuria: Phenylalanine degradation with recombinant phenylalanine ammonia lyase. Proc. Natl. Acad. Sci. USA Vol. 96, pp. 2339–2344, March 1999. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	May 21, 2022